Name: Commission Regulation (EEC) No 1943/78 of 11 August 1978 amending for the second time Regulation (EEC) No 373/78 as regards the event giving rise to payment in respect of distillation operations in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 8 . 78 No L 221 /5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1943/78 of 11 August 1978 amending for the second time Regulation (EEC) No 373/78 as regards the event giving rise to payment in respect of distillation operations in the wine sector whereas it therefore seems desirable to provide for an exceptional and temporary derogation for the wine ­ growing year 1978/79 also in the case of Member States faced with these difficulties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 6c (4) thereof, Whereas the second subparagraph of Article 1 ( 1 ) of Commission Regulation (EEC) No 373/78 of 23 February 1978 laying down certain detailed rules for the conduct of distillation operations in the wine sector and defining the event giving rise to payment of the amounts involved in these operations (3 ), as amended by Regulation (EEC) No 1287/78 (4), provided, in derogation to the general rule, that for the wine-growing year 1977/78 , as regards the distilla ­ tion operations referred to in Articles 24 and 24a of Regulation (EEC) No 816/70, the Member States might regard the event giving rise to payment as occurring when the alcohol is delivered to the inter ­ vention agency ; whereas the same administrative diffi ­ culties which led to the exceptional derogation for the wine-growing year 1977/78 under Regulation (EEC) No 373/78 pertain with regard to wine deliveries for the year 1978/79 ; HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 ( 1 ) of Regula ­ tion (EEC) No 373/78 is amended to read as follows : 'However, for the wine-growing years 1977/78 and 1978/79 and in respect of the distillation opera ­ tions referred to in Articles 24 and 24a of Regula ­ tion (EEC) No 816/70, Member States may regard the event as occurring when the alcohol is deliv ­ ered to the intervention agency.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 August 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 303, 28 . 11 . 1977, p . 1 . (J) OJ No L 53, 24. 2 . 1978 , p . 7 . (4) OJ No L 157, 15 . 6 . 1978 , p . 24.